DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 7, 2022 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Applicant has recited, in independent claim 1, “a heating means” with the function of being “configured to volatilize components of the tobacco composition to form an aerosol”. The instant application indicates that the “structure” that can support this recited function is an electrical heating means, specifically, an electrically resistive heating element (see instant published application, paras. [0013],[0014]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-7, 9-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Braunshteyn et al (US. Pat. App. Pub. 2007/0074734) in view of Borschke et al (US. Pat. App. Pub. 2009/0151739), Bereman (US. Pat. App. Pub 2005/0000532), and Hampl, Jr et al (US. Pat. App. Pub. 205/0005947).
Regarding independent claim 1, and dependent claims 3 and 20, the Braunshteyn et al reference discloses a smokeless lighter which includes a heater (read: heating means) that is designed to be used in conjunction with a “smokable article”. The heater heats the smokable article to a temperature below the ignition temperature of the tobacco contained therein so that, during puffing, the air condenses the volatile and semi-volatile vapors of the tobacco into an aerosol that is drawn out of the end of the smokable article which is protruding from the lighter (see abstract and paras. [0001],[0039])(corresponding to the claimed “[a] tobacco heating product device for generating an inhalable aerosol, the device comprising a tobacco composition and a heating means configured to volatilize components of the tobacco composition to form an aerosol”).
 The purpose of the Braunshteyn et al lighter device is to use the smokable article in a “smokeless manner” wherein an aerosol, not smoke, is formed via heating of the volatile components of the tobacco in the smokable article. Said aerosol looks like smoke but does not include the particulate matter, ash, pyrolytic and pyro-synthetic compounds found in conventional tobacco (see para. [0039]). This is a clear indication that the tobacco contained within the smokable article is heated and not burned (corresponding to the claimed “the tobacco heating product device configured to heat but not burn the tobacco composition”).  
While Braunshteyn et al discloses that its smokeless lighter is designed to heat a smokable article, i.e., use them in a smokeless manner, it fails to disclose the specifics of the tobacco composition of such a smokable article. However, Borschke et al discloses a smokable article, specifically referring to it as a “smoking article”, which includes a smokable rod having an outer material that circumscribes an inner core of material, each of the outer and inner portions comprising tobacco material that is designed to either be smoked/“burned” or heated/“smoldered” (see abstract)(corresponding to the claimed “a tobacco composition”). 
Borschke et al discloses that its preferred smokable materials incorporate tobacco of some form, preferably greater than about 70 percent tobacco, on a dry weight basis, based on the combined weights of the smokable material. Further, it is even envisioned that said tobacco can consist entirely of reconstituted tobacco material, such as that manufactured using the paper-making process (see para. [0050]-[0053])(corresponding to the claimed “a tobacco composition in an amount of from 60 to about 90% by weight of the tobacco composition…wherein the tobacco component comprises paper reconstitute tobacco in an amount of from 70 to 100% by weight of the tobacco component”). 
Borschke et al also discloses that its smokable material is preferably composed of virtually all tobacco, and no tobacco substitutes, or non-tobacco filters/extenders (see paras. [0050],[0074])(corresponding to the claimed “a filler in an amount of from 0 to 20% by weight of the tobacco composition”). 
 Further, Borschke et al teaches that its smokable material may contain aerosol-forming materials, such as glycerin (read: glycerol), incorporated therein, and the amount of the aerosol-former can vary. However, for a smokable rod, the aerosol-forming material amount can range anywhere from more than about 2% to up to about 65% of the combined weight of the aerosol forming material and the tobacco material in that rod (see abstract and paras. [0065],[0067]) (corresponding to the claimed an aerosol generating agent in an amount of from 10 to 20% by weight of the tobacco compositions”; the “wherein the aerosol generating agent is…glycerol” recitation of claim 3; and the “wherein the aerosol generating agent comprises glycerol in an amount of from 13% to 16% of the tobacco composition” recitation of claim 20).
 	The goal of Borschke et al is to provide a smoker with the benefits of “conventional cigarette” smoking without all the health risks that are associated therewith and that come with completely combusting a smokable material that generates harmful smoke which is inhaled (see para. [0011]). This goal is consistent with the goal of Braunshteyn et al - utilizing a smokable article in a manner that limits the generation of smoke and pyrolytic products produced by the combustion of tobacco (see paras. [0001],[0020],[0034]). Hence, one of ordinary skill in the art would have been motivated to utilize the Borschke et al smoking article in the device of Braunshteyn et al so that the user could enjoy an even “healthier” tobacco-using experience.
The smokable article of the modified Braunshteyn et al/Borschke et al is silent regarding the amount of nicotine content in its smokeable tobacco material. However, the use of “low nicotine” tobacco for smokeable material is preferred in the art as articulated in Bereman. Specifically, tobacco having a negligible nicotine content, such as a dry weight of nicotine content below about 1.5% is further known (see para. [0114] and [0119]). Knowing this, one of ordinary skill in the art would have been motivated to utilize varieties of genetically engineered tobacco varieties that have lessened amounts of nicotine and would have arrived at the claimed nicotine range for use in the modified Braunshteyn et al device, after undergoing routine experimentation, in order to lessen the likelihood of nicotine addiction and dependence (corresponding to the claimed “wherein the tobacco composition has a nicotine content of form 0.5 to 1.5% by weight of the tobacco composition”).
Also, while the modified Braunshteyn et al/Borschke et al/Bereman smokable article does not show that its paper reconstituted tobacco comprises “concentrated tobacco solubles”, the Hampl, Jr et al reference serves as a teaching that soluble portions can be extracted from tobacco material used in the tobacco reconstituting process, concentrated and then re-applied to the final web in reconstituted-tobacco-containing products (see para. [0059]). Hence, it would have been obvious to one having ordinary skill in the art to have chosen to add concentrated tobacco solubles to the tobacco composition of the Braunshteyn et al/Borschke et al/Bereman smokable article in order to further enhance the organoleptic experience for the smoker during use (corresponding to the claimed “wherein the paper reconstituted tobacco comprises concentrated tobacco solubles”).   
Regarding claim 2, Borschke et al discloses that any or all of the smokable material of the smokable rod can further include other added components (see para. [0078]). However, claim 2 does not require the presence of any additional components (corresponding to the claimed “wherein the tobacco component further includes one or more additional components selected form the group consisting of leaf tobacco, extruded tobacco, bandcast tobacco, and mixtures thereof, in an amount of from 0 to 30% by weight of the tobacco components”). 
	Regarding claim 4, Borschke et al discloses that its preferred aerosol forming material is glycerin, but states that a “polyol”, in general, is fine (see para. [0065]). Since, propylene glycol is a common polyol, which is even mentioned in another section of the disclosure as a desirable humectant, along with glycerin, it would have been obvious to one having ordinary skill in the art to have chosen both glycerin and propylene glycol as an aerosol former in the modified Braunshteyn et al tobacco composition (corresponding to the claimed “wherein the aerosol generating agent comprises glycerol and propylene glycol”).  
	Regarding claim 5, the Borschke et al reference states that while tobacco materials that make up its smokable rod can consist entirely of paper reconstituted tobacco, it may also include a “blended” form which includes Burley tobacco lamina in an amount from 15-20% (see para. [0053])(corresponding to the claimed “wherein the tobacco component contains leaf tobacco in an amount of from 10 to 30% by weight of the tobacco composition”). 
	Regarding claims 6-7, the Borschke et al reference does not specifically state the amount of “leaf tobacco”, or “extruded tobacco”, or “bandcast tobacco” present in its smokable tobacco rod; however, it does state that a number of reconstitution processes for producing the homogenized sheets of its invention may be used, which include “casting” and “extrusion” processes (see paras. [0052],[0068],[0072]). Further, it would follow that one of ordinary skill in the art would have optimized the amounts of each of these types of tobacco in the final sheet after undergoing routine experimentation are would have arrived upon the claimed amounts after determining that said amounts were ideal in creating the optimal organoleptic experience for the user (corresponding to the “wherein the tobacco compartment contains extruded tobacco in an amount of from 10 to 30% by weight of the tobacco composition” recitation of claim 6; the “wherein the tobacco component contains bandcast tobacco in the amount of from 10 to 30% by weight of the tobacco composition” recitation of claim 7).
Regarding claims 9-10, according to Braunshteyn et al, its heater is in the form of an electrical resistive heater (see Fig. 5 and para. [0026]-[0028])(corresponding to the claimed “wherein the heating means in an electrical heating means” recitation of claim 9; the “wherein the electrical heating means in an electrically resistive heating element” recitation of claim 10).   
	Regarding claim 12, the modified Braunshteyn et al device shows a smoking article having a smokable rod (20) and a cylindrical mouth end piece (30)(filter element)(see Figs. 1-2 of Borschke et al)(corresponding to the claimed “wherein the tobacco composition is provided in a smoking article comprising smokable material comprising the tobacco composition, and a mouthpiece is attached to one end of the smokable material”).  
	Regarding claim 13, Borschke et al discloses that its filter element is circumscribed by a plug wrap material (140) - which is essentially a “tube” (see para. [0026])(corresponding to the claimed “wherein the mouthpiece comprises a hollow tube”). 
	Regarding claim 18, Borschke et al discloses that its smokeable material composition may include humectants (i.e., casing) and flavoring agents (see para. [0066],[0078])(corresponding to the claimed “wherein the paper reconstituted tobacco comprises casing and/or flavors”). 
Regarding claim 19, Braunshteyn et al discloses that its heater is designed to heat a smokable article until its temperature rises to the pre-selected temperature of about 160-200oC (see para. [0034])(corresponding to the claimed “wherein the device is configured to heat the tobacco composition to a temperature of between 50oC and 350oC”). 
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Braunshteyn et al (US. Pat. App. Pub. 2007/0074734) in view of Borschke et al (US. Pat. App. Pub. 2009/0151739), Bereman (US. Pat. App. Pub. 2005/0000532), and Hampl, Jr et al (US. Pat. App. Pub. 205/0005947), further in view of Yang et al (US. Pat. App. Pub. 2003/0159703).
Regarding claims 14-16, the modified Braunshteyn et al smokable article does not show an “aerosol-cooling” element between the smokable rod (20) and the mouth end piece (30); however, the Yang et al reference shows a filter arrangement for a providing both flavorant and harmful-mainstream-smoke-constituent removal during use of the smoking article. The Fig. 4 embodiment shows a preferred layout for said filter which includes a first free-flow sleeve in the form of a wound roll of paper (10)(i.e., aerosol-cooling agent”), and a second free-flow sleeve (15)(i.e., “a spacer”) upstream thereof. Hence, it would have been obvious to one having ordinary skill in the art to have switched out the filter of the modified Braunshteyn et al smokable article for the filter of Yang et al in order to receive the benefits of such a filter arrangement, i.e. improved taste and decreased deleterious components of the mainstream smoke (corresponding to the “further comprising an aerosol-cooling element between the smokeable material and the mouthpiece configured to cool smokable material produced when the smokable material is heated” recitation of claim 14; the “comprising a spacer between the smokable material and the aerosol-cooling element” recitation of claim 15; and the “wherein the spacer is a hollow spacer tube” recitation of claim 16). 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds for rejection, presented above, which were necessitated because of the amendments made to the claims, filed on July 7, 2022. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836. The examiner can normally be reached Mondays and Thursdays, 8:00AM - 4:00PM (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE W. MAYES/Examiner, Art Unit 1747